Citation Nr: 1507364	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-35 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and sleep disturbance.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran contends that he is entitled to service connection for PTSD.  See Veteran's May 2010 claim.  In an April 2014 order, the Board broadened the characterization of the Veteran's claim to: 1) entitlement to service connection for a psychiatric disorder, to include PTSD and sleep disturbance and 2) entitlement to service connection for major depressive disorder (MDD) and depression.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (stating that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In April 2014, the Board denied entitlement to service connection for MDD and depression on the basis that these disorders were unrelated to active service.  By the same order, the Board remanded for further evidentiary development on the issue of a psychiatric disorder, to include PTSD and sleep disturbance.  With that evidentiary development having been completed, the case is again before the Board.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  Although the Veteran has had at various times during the appeal a diagnosis of PTSD for treatment purposes, at no point has he had a diagnosis of PTSD that conforms to the DSM-IV.

2.  The Veteran does not have an acquired psychiatric disorder, to include a sleep disorder, that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and sleep disturbance, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and sleep disturbance.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In April 2014, the Board remanded the Veteran's claim and ordered an addendum medical opinion addressing the likelihood that the Veteran's diagnosed PTSD and related symptom of sleep disturbance are causally related to his active service.  Accordingly a mental health C & P examination consult report was prepared in May 2014.  The report sufficiently addressed the issues specified in the Board's remand order, which directed the consulting examiner to review the entire record and, in particular, VA treatment records of September 2010 and July 2011.  The report has been added to the Veteran's virtual claims folder.  Also in accordance with the Board's remand, the Veteran's claim was readjudicated by an August 2014 supplemental statement of the case (SSOC).  In light of these developments, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that the Board errs as a matter of law when it fails to ensure compliance with its remand order).

The Veterans Claims Assistance Act of 2000

Duty to notify

The development of the Veteran's claim has been consistent with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Under the VCAA, VA has an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).  The record indicates that the originating agency provided the Veteran with the required VCAA notice, including notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in May 2010, prior to the initial adjudication of the claim.

Duty to assist

The VCAA also defines the obligations of VA with respect to the duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all available, relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, service treatment records, and postservice VA treatment records.

The Veteran underwent a VA medical examination in November 2012, and additional medical opinion was obtained in May 2014.  The November 2012 examination report reflects that the examiner interviewed and examined the Veteran, reviewed his medical history and claims folder, and documented his current medical condition.  The November 2012 report, as supplemented by the May 2014 consult report, is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Service connection for an acquired psychiatric
 disorder, to include posttraumatic stress
 disorder (PTSD) and sleep disturbance

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and sleep disturbance, that relates to a violent assault he experienced as a correctional officer during service, an accident involving a lead pipe during service, and the Veteran's feeling of severe guilt for not having been sent into combat with his peers during the Vietnam War.

Legal Criteria

In general, entitlement to VA disability benefits may be granted for a disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  There must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence necessary to establish that the claimed stressor actually occurred varies depending on whether the veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014). 

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The Board must evaluate the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to the merits of an issue material to the determination of the matter, the claimant will be given the benefit of the doubt in resolving the issue.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  To prevail, a veteran need only demonstrate an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, for a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996).

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include sleep disturbance 

With respect to Hickson element (1), current disability, the November 2012 VA medical examination report contains no diagnosis of a sleep disorder.  The examiner noted the symptoms of difficulty falling or staying asleep and chronic sleep impairment.  The diagnosis was major depressive disorder and not a sleep disorder.  As noted above, however, the Board denied the Veteran entitlement to service connection for MDD and depression by an order of April 2014.

The Veteran's VA treatment records regularly list "obstructive sleep apnea" as an active problem.  See, e.g., VA treatment records of April 2013 and May 2010.  Notably, sleep apnea is a respiratory disability, not a psychiatric one.  The Veteran has reported occasional sleep difficulty or not sleeping well.  See, e.g. November 2012 VA medical examination, VA treatment records of April 2013 and April 2010.  Noted in the "emotional functioning" section of a June 2013 VA treatment record is the Veteran's report of having nightmares.  The Veteran further reported "occasional problems with sleep" and that he sleeps about 6-8 hours per night with the use of a CPAP machine.  See also, January 2012 VA treatment record ("He uses CPAP nightly which he feels improves his quality of sleep."). The Veteran has also reported that he and his wife slept in separate bedrooms for a year because of his holding her throat and kicking her legs in bed.  See September 2010 PTSD examination.

An April 2013 VA treatment record noted the Veteran's response of "quite a bit" to the question, posed as part of a PTSD screening test, "Do you have trouble falling or staying asleep?"  The April 2013 clinician explicitly noted that the information contained in that treatment note was based on a self-report assessment, that the information was not sufficient alone for diagnostic purposes, and that assessment results should be verified for accuracy and used in conjunction with other diagnostic activities.

VA treatment records also document the Veteran's report that pain in his left knee and left shoulder interferes with his sleep (see January 2012 VA treatment record), that he reports sleeping fine and with few nightmares (see VA treatment record of November 2011), and that the Veteran's "sleep is better on the trazodone plus prazosin-with ongoing nightmares, but of reduced intensity."  See September 2010 VA treatment record.

The May 2014 medical consult report makes no diagnosis of a psychiatric sleep disorder.  The latter report was based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM IV), DSM V, other professional guidelines, and a review of the Veteran's claims folder, including his medical history, as available in VBMS.  While not diagnosing a sleep disorder, the examiner offered the opinion that the sleep difficulties of the Veteran are "secondary to his dementia."  The examiner also cited the fact that the Veteran's service treatment records do not record any sleep issue.  

The November 2012 VA examination report, the most recent medical examination of record, does not diagnose a sleep disorder.  Furthermore, while VA treatment records document occasional sleep difficulty, there is no diagnosis in the Veteran's medical records of a sleep disorder as such.  While accorded ample opportunity to do so, the Veteran has not submitted a competent medical opinion to contradict the lack of a medical finding of a sleep disorder.  See 38 U.S.C.A. § 5107(a)  (West 2014) (stating that it is the claimant's responsibility to support a claim for VA benefits).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  In the case at hand, however, the medical opinion on this complex health issue is more probative than the Veteran's lay diagnosis.  The Veteran has been diagnosed with sleep apnea (a respiratory disorder) and has occasional difficulty falling and staying asleep, which has been attributed to depression.  There is insufficient evidence to establish that the Veteran has symptoms that rise to the level of a current psychiatric sleep disorder.  

In sum, Hickson element (1) is not met because there is no evidence that the Veteran has a diagnosed psychiatric sleep disability, other than the MDD and depression that was the subject of the Board's April 2014 denial.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Service connection is not warranted.

PTSD

The Veteran contends that his psychiatric disorder is PTSD and not major depressive disorder.  He claims that he has been diagnosed with PTSD in the past and continues to have symptoms.  See March 2014 statement of Veteran's representative.

A diagnosis of PTSD for compensation purposes must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). See id.  Thus, while there may be diagnoses for treatment purposes, unless the diagnosis conforms to the DSM-IV, it cannot support a claim for compensation purposes.

In this case, there are several records that note "PTSD."  The question becomes whether they conform to the DSM-IV.  Conflicting medical diagnoses in the record require the Board to evaluate and weigh expert opinion without injecting the Board's own medical opinion.  See Colvin v. Derwinski 1 Vet. App. 171, 174 (1991) (stating that the Board may consider only independent medical evidence to support its findings).  The Board remanded this case in April 2014 for an addendum medical opinion addressing the likelihood that the Veteran's diagnosed PTSD and related symptom of sleep disturbance are causally related to his active service.  That addendum opinion, which has been added to the Veteran's virtual claims folder, will assist the Board in resolving the conflicting medical opinion in the record.

A June 2013 VA treatment record describes the Veteran as "a 63 year-old with history of dementia NOS, PTSD, depression, and subjective memory complaints."  It was further noted that the Veteran met the criteria for major depressive disorder and may meet the criteria for vascular dementia.  The May 2014 medical examiner found this VA treatment record of June 2013 to have little weight, however, because the clinician merely cited a history of PTSD and did not offer primary support for a diagnosis.  The June 2013 treatment record also noted an overall improvement in mentation following the Veteran's discontinuance of psychiatric medication.  The clinician further referenced underlying dementia and cognitive deficits, stating that "the patient's presentation is concerning for Parkinson's disease, vascular dementia, and neurodegenerative disease" and that drug-induced Parkinson's was possible.

An April 2013 VA treatment record noted "Axis I: dementia NOS; major depression, recurrent off meds/noncompliance; now stable; PTSD, chronic.  Axis III: Obstructive sleep apnea."  The PTSD screen was characterized as positive, with the Veteran having a score of 3.  The PTSD checklist was based on the Veteran's responses to standard PTSD screening questions.  This VA treatment record is of limited probative value, however, because the clinician explicitly noted that the information contained in the treatment note was based on a self-report assessment, that the information was not sufficient alone for diagnostic purposes, and that assessment results should be verified for accuracy and used in conjunction with other diagnostic activities.

In a November 2012 VA medical examination, the examiner noted the Veteran's symptoms of difficulty falling or staying asleep, chronic sleep impairment, irritability or outbursts of anger; difficulty concentrating, depressed mood, suspiciousness, disturbances of motivation and mood, and suicidal ideation.  The diagnosis was major depressive disorder, not PTSD.  He further stated that the Veteran's "possible EPS is troublesome" and that his "his MMPI [Minnesota Multiphasic Personality Inventory] is exaggerated/invalid."  In light of these findings, the examiner found that, on the whole, the Veteran did not meet the criteria for PTSD.  It was acknowledged that the Veteran's VA treatment records referenced a diagnosis of PTSD, but the November 2012 examiner's own evaluation of the Veteran led him to conclude that the Veteran's symptoms were not compatible with the condition of PTSD.

VA treatment records of November and July 2011 stated that the Veteran has "PTSD, chronic and primarily SC."  The May 2014 examiner, upon examination of  the Veteran's entire medical history, assigned little weight to these PTSD diagnoses, because they refer to a "history" of PTSD, did not report the full criteria for PTSD, and, to the extent that they diagnose PTSD, rely entirely on reporting of the Veteran that has been questioned as being exaggerated.  The May 2014 examiner further noted that the July psychiatric consult's only supporting evidence for a diagnosis of PTSD was the Veteran's report of a nightmare unrelated to military experience.  The examiner also cited the notation that the Veteran had been under stress relating both to the death of his mother three months earlier due to Alzheimer's Disease and to not having received an inheritance.

A September 2010 VA treatment record contains an Axis I diagnosis of "PTSD, chronic-primarily non-service connected."  The May 2014 examiner similarly discounted this diagnosis, however, on the basis that many findings in the record point to both exaggerated symptoms as well as invalid testing secondary to the exaggerated symptoms.  For example, a September 2010 VA medical examination report noted that the Veteran's "response style issues precluded a conclusive diagnosis of mental disorder" and that, despite the Veteran's "response style," the Veteran's score on PTSD testing was still below that required for a diagnosis of PTSD.

A PTSD examination of September 2010 specifically ruled out a diagnosis of  PTSD.  The examiner reviewed the Veteran's claims file and complete medical history and found that the Veteran's mental health history and the results of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD.

The Board finds that the medical opinions of March 2014, November 2012, and September 2010, which found insufficient evidence of PTSD, carry significant weight because they contain a fuller PTSD analysis and attempt to objectively evaluate the Veteran's psychiatric condition in light of all the evidence of record.    In other words, the references in the record to a positive PTSD diagnosis rely too heavily on subjective criteria and are outweighed by the more probative medical evidence of record that applied objective criteria to arrive at a negative diagnosis for PTSD.

It is acknowledged that VA treatment records of April 2013, November 2011, and July 2011 reference a positive diagnosis for PTSD.  The Board is persuaded, however, by the expert opinion of the May 2014 medical examiner who, having been asked to examine the entire record of the Veteran, found that the medical records containing a positive diagnosis for PTSD either recited earlier notations of PTSD without independent analysis or relied too heavily on questionable, subjective reports of the Veteran.  The May 2014 consult report, based on a review of the Veteran's entire medical history and claims folder, concluded that the Veteran does not have PTSD relative to the regulatory requirements.  The examiner summarized her medical opinion as follows: "The Veteran does not meet the full criteria for PTSD at this time.  The Veteran's incorrectly diagnosed 'PTSD' (which the undersigned examiner finds no evidence of) did not have onset during service and was not caused by his active service, to include his confirmed duties as a correctional officer and his lack of Vietnam service."

The Board notes that it in no way means to diminish the PTSD treatment that the Veteran receives; however, a diagnosis of PTSD for treatment purposes is not sufficient under the law to establish a basis for service connection.  Rather, that requires a diagnosis that conforms to the DSM-IV criteria.  The medical evidence clearly rules such a diagnosis out in this case. 

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (construing, in relevant part, 38 U.S.C.A. § 1154(a)).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

The Veteran is entirely competent to report his current and past psychiatric symptoms, but service connection for PTSD specifically requires, in part, medical evidence establishing a diagnosis of the disability. See 38 C.F.R. § 3.304(f) (2014).  As a layperson, the Veteran is not competent to associate any of his claimed symptoms to a diagnosis of PTSD.  Such opinion requires specific medical training and is beyond the competency of the Veteran as a layperson.  See 38 C.F.R. § 3.159(a)(1) (2014) (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of current PTSD.
In conclusion, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  The benefit sought on appeal is accordingly denied.

It is also noted that the Veteran has not been diagnosed with any other psychiatric disorder other than MDD and depression and that the Board denied the Veteran entitlement to service connection for MDD and depression by an order of April 2014.  With today's order, the Board has made a full determination of the Veteran's claim filed in May 2010.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and sleep disturbance, is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


